Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on April 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 10,351,636 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	The Examiner had advised Applicant in an interview that, like the U.S. patents stemming from the other parent disclosures, the aforementioned document was believed to also constitute a foundation for a non-statutory double patenting rejection.  Applicant indicated a willingness to file a terminal disclaimer to prevent undue extension of this prosecution.
Allowable Subject Matter
Having observed that Oshima stipulates that the copolymers disclosed therein must be terminated with a residue having certain structural attributes, claims 21 and 34 have been amended to confine the tail-providing compounds to ones that would furnish an overlapping genus of terminating groups.
In an updated/modified survey of the prior art, the Examiner encountered three disclosures directed to rubber materials that bear some resemblance to the invention as defined by the claims at 2 is an organosilyl group not embraced by R2.  The monomer would not necessarily be confined to one chain end and, most importantly, the reference does not constitute prior art.  U.S. Patent Application Publication No. 2014/00119110, assigned to the same assignee as was Oshima, looks to be anticipatory [663-0665] of the claimed invention where the polymerization is simply quenched by a protic compound but it too is not prior art.  
U.S. Patent Application Publication No. 2011/0237737 antedates the effective filing date of the instant application but, whereas it teaches a polymerization of styrene and butadiene involving a polymerization initiator also obtained from an organolithium compound and an alkenylaminosilane conforming with formula (IA), the polymerization is terminated with a compound other than those now identified as providing a terminal group [0511-0513].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 19, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765